Citation Nr: 9907677	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  94-04 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder as secondary to the service-connected chondromalacia 
patella of the left knee.

2.  Entitlement to service connection for a low back disorder 
as secondary to the service-connected chondromalacia patella 
of the left knee.

3.  Entitlement to an increased rating for chondromalacia 
patella of the left knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from March 1962 to March 1966.

Initially, the Board of Veterans' Appeals (Board) notes that 
a claim for a total disability rating based on individual 
unemployability due to service-connected disability was 
denied by the regional office (RO) in a rating decision in 
June 1998, and that the veteran indicated disagreement with 
this decision at the time of his hearing before a traveling 
member of the Board in January 1999.  While the Board notes 
that the January 1999 hearing transcript may constitute a 
notice of disagreement with the June 1998 decision pursuant 
to the case of Tomlin v. Brown, 5 Vet. App. 355 (1993), the 
record does not thereafter reflect the issuance of a 
statement of the case as to this issue.  Therefore, the Board 
finds that this issue is not currently a subject for 
appellate consideration.


REMAND

With respect to the issue of entitlement to an increased 
rating for chondromalacia patella of the left knee, the Board 
notes that the veteran testified at his hearing in January 
1999 that he was to undergo a left knee replacement on 
January 29, 1999 (transcript (T.) at p. 14).  Consequently, 
the Board finds that consideration of any evidence relevant 
to the January 29, 1999 procedure is warranted prior to any 
appellate review of this issue.

In addition, with respect to the remaining claims for service 
connection for right knee and low back disorders as secondary 
to the left knee disability, the Board observes that the 
veteran essentially contends that his nonservice-connected 
right knee and low back disorders were caused or aggravated 
by his service-connected left knee disability.  With respect 
to any contention that these disorders were directly caused 
by his service-connected left knee disability, the Board's 
preliminary review of the record does not reveal any 
competent medical evidence that would support that theory of 
entitlement. 

The second theory of entitlement is that the nonservice-
connected right knee and low back disabilities were 
aggravated by the service-connected left knee disability, and 
the United States Court of Appeals for Veterans Claims 
(Court) has held that, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected disability, the veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Thus, in order to prevail on a claim based on 
secondary service connection by way of aggravation, the 
veteran must show both an aggravation (increased in severity) 
of the nonservice-connected disability, and a quantifiable 
amount of additional disability over and above the degree of 
disability existing prior to the aggravation.  The Court 
further held that the term "disability" refers to impairment 
of earning capacity, and that such definition mandates that 
any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition, shall be 
compensated.

In its review of the evidence of record, the Board observes 
that in a private medical report, dated in February 1997, Dr. 
M. expressed the opinion that the veteran's left knee injury 
has contributed to his right knee problems.  In addition, the 
examiner from the Department of Veterans Affairs (VA) March 
1997 joints examination concluded that he believed that there 
might be increased manifestations of low back problems which 
were "proximately caused by the service connection."  This 
examiner went on to indicate that he believed that the 
veteran had "some grounds for claiming that his back was 
aggravated by his knee."  Finally, after another examination 
in October 1997, the same VA joints examiner noted that the 
veteran had some altered anatomy in the lower lumbosacral 
area, and that in view of his difficulties walking, getting 
on and off the examination table, and complaints of worsening 
symptoms with respect to continual pain, weakness, fatigue, 
and incoordination, there was "a large functional overlay," 
and that "[i]f symptoms in right knee worsen however it will 
go to his left knee and the altered gait due to his service 
connected pathology there."  Therefore, the Board finds that 
the 1997 VA joints examiner's opinions have been phrased in 
such a way as to leave open the possibility that there has 
been a worsening or aggravation of the veteran's overall 
right knee and low back disorders as a result of the service-
connected left knee disorder.

Based on the above, the Board finds that the opinions of the 
1997 VA joints examiner that the veteran had "some grounds 
for claiming that his back was aggravated by his knee," and 
that his worsening symptoms were productive of "a large 
functional overlay," are sufficient to make the veteran's 
claims for secondary aggravation well grounded under Allen v. 
Brown, supra.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 80 (1990).  However, the Board 
further finds that the record is currently unclear as to 
whether any such aggravation produced a quantifiable amount 
of additional right knee and low back disability over and 
above the degree of disability existing prior to the 
aggravation.  Consequently, the Board finds that additional 
medical examination is warranted.

Finally, the report from the October 1997 VA joints 
examination reveals that as of 1994, the veteran may have 
begun to receive Social Security Administration (SSA) 
disability benefits, and that all of the records associated 
with this claim are not of record. The Court has held that 
the duty to assist requires that the VA obtain all relevant 
facts, not just those for or against the claim, and that 
where the records are in the possession of the Federal 
Government, VA is responsible for securing the material.  
Murphy, 1 Vet. App. at 82.  In the alternative, if there was 
in fact no SSA award or no records, this also should be 
documented in the record.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is remanded to the RO for the following development:

1.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his knee and low 
back disorders.  After obtaining any 
necessary authorization, the RO should 
obtain and associate with the claims file 
any medical records other than those now 
on file pertaining to these disabilities.   
Particular attention should be accorded 
to the testimony that the veteran was 
scheduled for surgery on the service 
connected left knee in late January 1999.   

2.  The RO should contact SSA and request 
a copy of any decision on the merits of 
the claim and copies of any medical 
records reviewed in reaching that 
determination.  If the SSA has made no 
decision or has no records, this should 
be documented in the record.  The 
attention of the SSA should be invited to 
38 U.S.C.A. § 5106 (West 1991).  

3.  Preferably after any of the 
aforementioned records have been 
received, but not dependent upon their 
receipt, the RO should schedule the 
veteran for a new VA examination 
preferably by the same 1997 VA joints 
examiner to determine the nature and 
severity of the veteran's service-
connected left knee disorder and whether 
the left knee disorder caused an increase 
in the severity of the veteran's right 
knee and low back disabilities, and if 
so, whether such increase is 
quantifiable.  All indicated studies must 
be conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  After reviewing the claims 
file and conducting the examination, the 
designated physician should respond to 
the following questions:

(a) What is the degree of medical 
probability that some quantifiable 
component of the veteran's right knee and 
low back disorders represent aggravation 
by the left knee disorder?  

(b) If the physician can not quantify the 
degree of additional disability 
representing the aggravation, but 
believes there has been aggravation, the 
physician should comment on how it may be 
determined that there has been 
aggravation of the right knee and/or low 
back disorders without resort to 
speculation.

If the physician can not answer any of 
the above questions without resort to 
speculation, the physician should so 
indicate.  The examiner should also 
provide the rationale for the conclusions 
reached and cite the evidence relied upon 
or rejected in forming any opinion.

In the alternative, if the RO is unable 
to schedule the veteran for an 
examination before the same 1997 VA 
joints examiner, appropriate arrangements 
should be made to have the veteran 
examined by another suitably qualified 
physician to determine the nature and 
severity of his service-connected left 
knee disorder and whether the left knee 
disorder caused an increase in the 
severity of the veteran's right knee and 
low back disabilities, and if so, whether 
such increase is quantifiable.  All 
indicated studies must be conducted.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  Following the 
examination and a review of the record, 
including this remand, the physician 
should then address the same questions 
listed above.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1998); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.  

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the veteran's claims 
for an increased rating for 
chondromalacia patella of the left knee 
and service connection for right knee and 
low back disorders, claimed as secondary 
to service-connected chondromalacia of 
the left knee.

6.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, Veterans' Benefits 
Administration (VBA)'s Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 8 -


